United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 13-3144
                        ___________________________

                                Charles A. Winston

                       lllllllllllllllllllll Plaintiff - Appellant

                                           v.

Wendy Kelly, Deputy Director of Health Services, Arkansas Department of Correction

                            lllllllllllllllllllll Defendant

               Jan Alexander, Nurse, CMS, Pine Bluff Unit, ADC

                      lllllllllllllllllllll Defendant - Appellee

                James Blackmon, Dr., CMS Cummins Unit, ADC

                            lllllllllllllllllllll Defendant

  Robert Rectenwald, Dr. CMS, Cummins Unit, ADC; Marie Austin, Director of
 Nurses, CMS, Cummins Unit, ADC; Rory Griffin, Health Service Administrator,
  CMS, Cummins Unit, ADC; Crystal Woods, Classification Officer, Cummins
                                Unit, ADC

                     lllllllllllllllllllll Defendants - Appellees

       Larry Norris, Former Director, Arkansas Department of Correction

                            lllllllllllllllllllll Defendant

                   Ella Taylor, APN, CMS, FCI - Forrest City
                        lllllllllllllllllllll Defendant - Appellee

          Charlotte Green, Health Service Administrator, Tucker Unit, ADC

                              lllllllllllllllllllll Defendant

  Roland Anderson, Dr., CMS Regional Medical Director; Barry Greenlee, Sgt.,
                           Cummins Unit, ADC

                       lllllllllllllllllllll Defendants - Appellees
                                        ____________

                      Appeal from United States District Court
                  for the Eastern District of Arkansas - Pine Bluff
                                   ____________

                            Submitted: September 5, 2014
                             Filed: September 11, 2014
                                   [Unpublished]
                                   ____________

Before BYE, SMITH, and KELLY, Circuit Judges.
                           ____________

PER CURIAM.

      Inmate Charles A. Winston appeals the district court’s1 adverse rulings on the
claims in his 42 U.S.C. § 1983 action. Upon careful consideration of Winston’s
arguments for reversal, we find no basis for overturning the district court’s
determination that some claims were time-barred, see Miller v. Norris, 247 F.3d 736,
739 (8th Cir. 2001) (three-year statute of limitations for § 1983 claims in Arkansas);


      1
       The Honorable J. Leon Holmes, United States District Judge for the Eastern
District of Arkansas, adopting the report and recommendations of the Honorable Joe
J. Volpe, United States Magistrate Judge for the Eastern District of Arkansas.

                                           -2-
that dismissal under Federal Rule of Civil Procedure 25(a) was warranted as to one
defendant, see Settlemire v. Watson, 877 F.2d 13, 14 (8th Cir. 1989) (per curiam)
(any party proceeding pro se is expected to be familiar with and follow procedural
rules); and that summary judgment was warranted on the merits of his deliberate
indifference claims against two defendants, see Ellis v. Houston, 742 F.3d 307, 318
(8th Cir. 2014) (de novo review); see also Thompson v. King, 730 F.3d 742, 746-47
(8th Cir. 2013) (deliberate-indifference standard).2 The judgment of the district court
is affirmed. See 8th Cir. R. 47B.
                        ______________________________




       2
        Winston has abandoned some claims, see Hess v. Ables, 714 F.3d 1048, 1051
n.2 (8th Cir. 2013); and we do not consider matters he raises for the first time in his
opening brief, see Stone v. Harry, 364 F.3d 912, 914-15 (8th Cir. 2004), or his reply brief,
see White v. Smith, 696 F.3d 740, 749 n.8 (8th Cir. 2012).

                                            -3-